IN THE SUPREME COURT OF THE STATE OF IDAHO

                                             Docket No. 45884


In the Matter of: JANE DOE,             )
A Child Under Eighteen (18) Years of Age.
                                        )
--------------------------------------------------------
                                        )
IDAHO DEPARTMENT OF HEALTH AND          )
WELFARE,                                )
                                                                Boise, August 2018 Term
                                        )
        Petitioner-Respondent,          )
                                                                Filed: September 7, 2018
                                        )
v.                                      )
                                                                Karel A. Lehrman, Clerk
                                        )
JOHN DOE (2018-17),                     )
                                        )
        Respondent-Appellant.           )
_______________________________________ )

        Appeal from the Magistrate Court of the Seventh Judicial District of the State of
        Idaho, Bonneville County. Hon. Ralph L. Savage, Magistrate Judge.

        The judgment of the magistrate court is affirmed.

        Trent A. Grant, St. Anthony, for appellant.

        Honorable Lawrence G. Wasden, Idaho Attorney General, Boise, for respondent.
                                _____________________

                                    SUBMITTED ON THE BRIEFS
BRODY, Justice.
        This is an expedited appeal from a magistrate court’s order terminating John Doe’s
parental rights as to his minor child, J.G. We affirm the judgment of the magistrate court because
there is substantial and competent evidence to support the magistrate court’s determination that
Doe will likely be incarcerated during a substantial period of time during J.G.’s minority and that
termination is in the child’s best interests.
                                              I. BACKGROUND
        John Doe is the biological father of minor child, J.G. J.G. was conceived in Oklahoma
about a month before Doe began serving a thirty-five year prison sentence. J.G. was born in 2011



                                                       1
and is presently seven-years-old. Doe saw J.G. one time when she was less than twenty months
old. Someone brought the child to the prison to see him.
       J.G. and her mother moved to Idaho in approximately 2013. In August 2016, law
enforcement removed J.G. and her half-brother from their mother’s care and placed them in
shelter care after determining they were in imminent danger. After an adjudicatory hearing, the
magistrate court determined it was in the best interest of the children to vest legal custody in the
Idaho Department of Health and Welfare. Eventually the Department and the guardian ad litem
for J.G. recommended termination of Mother and Doe’s parental rights. Doe’s termination
hearing took place on January 12 and 19, 2018. The magistrate court determined that Doe will
likely be incarcerated for a substantial period of time during J.G.’s minority and that termination
is in the child’s best interest. The magistrate court entered a judgment terminating Doe’s parental
rights. Doe appealed. For the reasons that follow, we affirm.
                                   II. STANDARD OF REVIEW
       Parents have a fundamental liberty interest in family autonomy and in maintaining a
relationship with their children. Santosky v. Kramer, 455 U.S. 745, 753 (1982); Idaho Dep’t of
Health & Welfare v. Doe (2015–01), 158 Idaho 764, 767, 351 P.3d 1222, 1225 (2015). Thus, a
court must be provided clear and convincing evidence before it may terminate a parent’s rights.
“Clear and convincing evidence is generally understood to be evidence indicating that the thing
to be proved is highly probable or reasonably certain.” Doe (2015–01), 158 Idaho at 767, 351
P.3d at 1225. This Court will not disturb a lower court’s decision to terminate parental rights if
substantial, competent evidence in the record supports the decision. Id. “Substantial, competent
evidence is such evidence as a reasonable mind might accept as adequate to support a
conclusion.” Id. This Court must independently review the magistrate court record, but is
required to draw all reasonable inferences in favor of the magistrate court’s judgments since “the
magistrate court has the opportunity to observe witnesses’ demeanor, to assess their credibility,
to detect prejudice or motive, and to judge the character of the parties.” Id.
                                            III. ANALYSIS
A. Substantial and competent evidence supports the magistrate’s finding that John Doe
   will likely remain incarcerated for a substantial period of J.G.’s minority.
       Doe admits that he is currently incarcerated. Doe argues, however, that the magistrate
erred in determining that Doe was likely to remain incarcerated for a substantial period of time
during J.G.’s minority. We reject Doe’s argument.


                                                  2
        Idaho Code section 16-2005(1) authorizes a court to grant an order terminating parental
rights if it determines that it is in the best interest of the child, and one of five additional statutory
grounds exists, including that “[t]he parent has been incarcerated and is likely to remain
incarcerated for a substantial period of time during the child’s minority.” I.C. § 16-2005(1)(e).
Though what constitutes a “substantial period of time” is undefined, a trial court “may consider
factors including, but not limited to: the age of the child; the relationship, if any, that has
developed between the parent and the child; and the likely period of time the parent will remain
incarcerated.” In re Doe (2014-26), 158 Idaho 548, 552, 348 P.3d 163, 167 (2015). The court
must consider the expected length of future incarceration, not the amount of time the parent has
spent incarcerated in the past. Idaho Dep’t of Health & Welfare v. Doe (2017-4), 162 Idaho 266,
269, 396 P.3d 695, 698 (2017). Here, there is substantial and competent evidence to support the
magistrate court’s determination that Doe will likely remain incarcerated during a substantial
period of time during J.G.’s minority.
        In July 2010, the state of Oklahoma charged Doe with felony drug trafficking in cocaine
base and felony possession of PCP with intent to distribute. Doe had previously served a seven-
year sentence in California on a serious drug charge. Doe entered a formal written guilty plea,
agreeing to a thirty-five year sentence on each count to be served concurrently. He began his
period of incarceration on October 15, 2010, about a month after J.G. was conceived. He did not
appeal his judgment of conviction.
        Since his conviction, Doe has filed a wide array of claims for relief in Oklahoma. One of
his initial efforts resulted in an amendment of the Plea of Guilty and Summary of Facts. The
document was changed to show that the range of punishment for the trafficking count should
have been fifteen years to life (the lower end of the possible punishment was reduced) and the
range of punishment for the possession with intent to distribute count should have been four
years to life (again, the lower end of the possible punishment was reduced). The fines also should
have been suspended. Importantly here, the Oklahoma court did not change the original sentence
of thirty-five years on each count to be served concurrently. Doe’s other claims for relief have
been unsuccessful. One court described one of his attempts at relief as “frivolous, vexatious and
without merit.”
        Doe challenges the magistrate court’s decision based primarily on his contention that the
nature and length of his sentences are erroneous, and that he could be released at any time once



                                                    3
corrected. Doe admits, however, in the face of numerous fruitless challenges over the course of
many years, that “[u]nfortunately, the Oklahoma plea agreement, judgment and sentencing
documents do not reflect” an agreement with the prosecutor to amend the charges or his
sentence. The magistrate court reasoned that it was not in a position to judge the merits of Doe’s
challenges to his sentence. Doe did not present legal authority to support the relief he sought and
there was no opinion testimony in the record from a lawyer concerning the likelihood of success
on the merits of a post-conviction relief motion. Ultimately, the magistrate concluded that the
likelihood of Doe’s early release is pure speculation. Doe testified that in the absence of post-
conviction relief, he believed his parole date would be 2022. The magistrate concluded that this
was the earliest Doe could possibly be released, which would place Doe behind bars for at least
half of J.G.’s minority.
       The magistrate court supported its decision to terminate parental rights with substantial
and competent evidence throughout its March 2018 findings—evidence that Doe did not dispute.
Rather, Doe “simply seek[s] to have this Court reweigh the evidence and reach a different
conclusion than the trial court.” Doe (2015–01), 158 Idaho at 769, 351 P.3d at 1227. However,
“[t]he trial court has broad discretion in deciding whether to terminate parental rights, and this
Court does not reweigh the evidence.” Id. Thus, we reject Doe’s contentions that the magistrate
erred in determining that he was likely to remain incarcerated for a substantial period of time
during J.G.’s minority.
B. Substantial and competent evidence supports the magistrate’s finding that termination
   is in J.G.’s best interest.
       The magistrate’s conclusion that termination was in the best interest of J.G. is likewise
supported by substantial evidence. “Once a statutory ground for termination has been
established, the trial court must next determine whether it is in the best interests of the child to
terminate the parent-child relationship.” In re Doe (2014-15), 157 Idaho 765, 772, 339 P.3d
1169, 1176 (2014). A court may consider numerous factors when considering whether
termination is the best interest of the child, including the stability and permanency of the home,
parental employment, parental financial contribution while the child is in the State’s custody, the
child’s improvement in foster care, parental efforts to improve his or her situation, and the
biological parent’s ongoing problems with the law. In re Doe (2013-15), 156 Idaho 103, 111,
320 P.3d 1262, 1270 (2014). The magistrate court addressed many of these factors throughout its
32-page opinion.


                                                 4
        The magistrate court heard testimony from the current foster father, foster mother,
counselor, initial foster placement parent, the state’s licensed social worker, the guardian ad
litem, Doe, and his aunt and mother. Based on the testimony, the court noted J.G.’s improvement
in foster care in a stable and safe home. The home is pre-adoptive, so she is unlikely to be further
traumatized by another move. Additionally, J.G. is with her half-brother, to whom she has a
significant connection and attachment that she would lose if Doe’s parental rights are not
terminated. The magistrate court also determined that J.G. has a significant need for the
attention, consistency, and support she receives from her pre-adoptive family. Also, despite
Doe’s expressed love for J.G., he is unable to contribute meaningfully in a real and positive way
toward her development.
        Doe’s challenge to the magistrate court’s determination regarding J.G.’s best interests
suffers the same defect as his challenge to the magistrate’s incarceration determination: findings
supported by substantial evidence are competent despite conflicting evidence, and this Court
does not reweigh the same facts in the face of that substantial evidence simply to substitute its
opinion for that of the trial court.
        The Court thus determines that the magistrate court’s decision that termination is in
J.G.’s best interest is supported by substantial and competent evidence. Additionally, because
this Court finds at least one statutory ground for termination—Doe’s likelihood to remain
incarcerated—we need not address the other grounds. See In re Aragon, 120 Idaho 606, 611, 818
P.2d 310, 315 (1991) (“[T]he statutory grounds for termination under I.C. § 16-2005 are
independent and if any one or more of the grounds for termination are found, termination may be
granted.”).
                                       IV. CONCLUSION
        For the foregoing reasons, the Court affirms the magistrate court’s decision to terminate
Doe’s parental rights to J.G.


        Chief Justice BURDICK, and Justices HORTON, BEVAN, and STEGNER CONCUR.




                                                 5